Citation Nr: 0815623	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  04-26 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran was afforded a video conference hearing before 
the undersigned in December 2004.  A transcript of the 
hearing is in the record.

In March 2005, the veteran's claim was remanded by the Board 
for additional evidentiary development, which has since been 
completed.


FINDING OF FACT

The evidence of record shows that the veteran's hypertension 
was caused or aggravated by his service-connected PTSD.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, hypertension is 
proximately due to or the result of the veteran's service-
connected PTSD.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The veteran contends that he is eligible for service 
connection for hypertension either on a direct basis, or 
because it was caused or aggravated by his service-connected 
PTSD.  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within the year after active service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007). In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection may also be granted for disability shown 
to be proximately due to, or the result of, a service-
connected disorder.  See 38 C.F.R. § 3.310(a).  This 
regulation has been interpreted by the Court to allow service 
connection for a disorder which is caused by a service-
connected disorder, or for the degree of additional 
disability resulting from aggravation of a non-service-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Moreover, recently (effective October 10, 2006) 38 C.F.R. § 
3.310 was revised in order to more thoroughly reflect the 
holding in Allen, that secondary service connection is 
available for chronic aggravation of a nonservice-connected 
disorder.  Under the revised section 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), the regulation provides that any increase in severity 
of a nonservice-connected disease or injury proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service-connected.  In reaching this determination as to 
aggravation of a nonservice-connected disability, 
consideration is required as to what the competent evidence 
establishes as the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by service-connected condition), in comparison to 
the medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice- 
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).   Therefore, when aggravation of a non-service-
connected disability is proximately due to or the result of a 
service connected condition, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.

Initially, the Board finds that service connection is not 
warranted on a direct basis.  The veteran's service medical 
records are completely silent as to any diagnosis or 
treatment for hypertension.  Moreover, post service medical 
treatment records are silent as to any diagnosis of this 
condition until 1998, twenty-eight years after the veteran's 
discharge from the service. Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Finally, no competent evidence of a medical nexus has been 
shown relating the veteran's current hypertension to his 
military service.

The Board shall now address the veteran's contention that his 
service-connected PTSD exacerbates his hypertension.  In this 
case, service connection for PTSD was established, at an 
initial disability rating of 50 percent, via a March 2004 
rating decision, effective June 2003.  

Private medical records associated with the veteran's claims 
file demonstrate recurrent diagnoses of hypertension.  The 
first such record is dated August 1998, and treatment reports 
through 2004 repeatedly confirm that diagnosis.  In November 
2004, a statement from the veteran's private physician noted 
that the veteran suffered from hypertension, and that his 
hypertension was caused by his PTSD.

A VA treatment report, dated in December 2004, noted the 
physician's opinion that the veteran's hypertension was 
secondary to his PTSD.  In support of this conclusion, the 
physician noted the veteran's history of a significant 
lowering of his blood pressure after he had stopped working.

In September 2005, a VA staff cardiologist reviewed the 
veteran's file and submitted an opinion.  She explained that 
the records did show that the veteran had hypertensive 
vascular disease, pointing to post-service records confirming 
the same.  She further indicated that it was at least as 
likely as not that the veteran's hypertension had increased 
in severity due to the symptoms he experienced as a result of 
his PTSD.  According to the examiner, there were no 
indications that the veteran's hypertension was caused by his 
PTSD.  Rather, she opined that his hypertension as been 
aggravated by his service-connected disability.

As the veteran has been diagnosed with hypertension, and as 
there is a medical opinion of record supporting a causal link 
between that condition and his service-connected PTSD, 
service connection for hypertension, as secondary to service-
connected PTSD, is warranted.


ORDER

Entitlement to service connection for hypertension, secondary 
to PTSD, is granted.


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


